Citation Nr: 1737065	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-44 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder, to include hypertension and heart disease. 


REPRESENTATION

Veteran represented by:	Mr. Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and F.E. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to November 1971. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Nashville, Tennessee (RO), which in pertinent part, declined to reopen a previously denied claim for entitlement to service connection for heart disease.  The Veteran appealed the denial of his claim.  

In November 2012, the Veteran and his wife (F.E.) testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

In pertinent part of  an April 2015 decision, the Board reopened the previously denied claim for service connection for a heart disease, and remanded the underlying claim to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a VA examination.  

The Board notes that on his May 2016 substantive appeal, VA Form-9, following issuance of an April 2016 supplemental statement of the case, the Veteran indicated his desire to testify during another Board hearing.  However, as the Veteran has already been afforded a Board hearing.  Under the circumstances of this case, the Board does not have an obligation to allow for the claimant to testify at more than one hearing.   See 38 C.F.R. § 20.700 (a) (2016).



FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam, and there is no competent evidence of record that corroborates in-service exposure to herbicides. 

2.  The Veteran does not a current disability manifested by a heart murmur. 

3.  The preponderance of the evidence is against a finding that the Veteran's current heart disorders, to include hypertension and heart disease, had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service.


CONCLUSION OF LAW

Entitlement to service connection for a heart disorder, to include hypertension and heart disease, has not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2010 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned Veterans Law Judge in January 2013.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The record shows compliance with the April 2015 Board remand directives.  The records show that the Veteran's VA treatment records were updated.  An October 2015 letter was sent that asked for the Veteran's assistance in identifying and obtaining outstanding records of pertinent treatment.  The Veteran did not reply.  The 2016 VA examination and medical opinion reports are adequate.  No further action is required and the Board may proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

2.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran seeks entitlement to service connection for a heart disorder, to include hypertension and heart disease.  The Veteran contends that his current heart disorder is a result of in-service exposure to Agent Orange while he was stationed at Fort Hood.  In the alternative, he contends that his current heart disorder first manifested during his period of service and he has experienced symptoms of heart-related problems, to include shortness of breath and high blood pressure, since then. 

The matter of whether the Veteran was exposed to Agent Orange during his period of service was previously addressed at length in the April 2015 Board decision.  The Board had found that the record did not show the Veteran had "service in Vietnam" and his exposure to Agent Orange and other herbicides cannot be presumed, nor did the record demonstrate that the Veteran was "in fact" exposed to Agent Orange during his period of service.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. §§ 3.307 (a)(6)(iii); 3.313(a) (2016).  The Veteran has not submitted any additional evidence since the April 2015 Board decision in support of his assertion he was exposed to Agent Orange.  

The Veteran did not have military service in Vietnam and no other claimed exposure to herbicides has been corroborated.  The record lacks confirmatory evidence to support this contention of being exposed to Agent Orange.  Since there is no presumption of herbicide exposure or in fact exposure shown in this case, the list of presumptive conditions under 38 C.F.R. § 3.309 (e), which includes ischemic heart disease, is not applicable here.  However, service connection may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board next turns to whether the evidence of record supports entitlement to service connection for a current heart disorder on a direct basis.  Here, the Board finds that the weight of the evidence is against the claim.

A review of the Veteran's service treatment records shows that he received a normal heart and cardiovascular evaluation upon his induction into service.  Subsequent service treatment records show he had incidents of elevated blood pressure and abnormal heart sounds.  A March 1971 service treatment record shows his blood pressure reading was 172/80.  It was note that the Veteran should undergo a three-day blood pressure check; however, the findings from any such three-day blood pressure check are not available.  In addition, there is no subsequent finding of elevated blood pressure or diagnosis hypertension shown in the service treatment records.  The report of a September 1971 examination prior to separation shows the Veteran received an abnormal heart evaluation.  It was noted that he had a grade II/VI systolic ejection murmur at the base that was considered functional.  His blood pressure reading was 118/80. 

Post-service treatment records dated in July 1975 show that the Veteran complained of shortness of breath and he reported a history of similar symptoms for the past two to three years since his period of service.  He denied receiving any treatment for his symptoms since service.  His blood pressure reading was 150/84.  He was assessed with chronic shortness of breath.  He was also treated for upper respiratory infection and tonsillitis at that time. 

A May 1991 private hospital discharge report shows that the Veteran had a long history of hypertension, left ventricular hypertrophy, and atrial fibrillation.  Subsequent private and VA treatment records continue to show diagnosis of hypertension, left ventricular hypertrophy, and atrial fibrillation, as well as suggest findings of ischemic heart disease and congestive heart failure. 

The record contains the report of a July 1992 VA heart examination that was performed in conjunction with the Veteran's claim for nonservice-connected pension.  In the examination report, the VA examiner noted that the private treatment records showed that the Veteran had been treated for high blood pressure, congestive failure, mitral valve prolapse, angina, and atrial fibrillation.  The Veteran reported a long history of elevated blood pressure for the past 15 to 20 years, and he had been hospitalized in 1991 for uncontrolled blood pressure.  The VA examiner noted that the Veteran had significant hypertensive cardiovascular disease as evidenced by an abnormal EKG and chest x-ray as well as an abnormal clinical examination.  The VA examiner stated that this resulted in his current symptoms of dyspnea on exertion and chest pain. 

The Veteran was afforded with a VA heart examination in April 2016 in conjunction with the current claim on appeal.  The VA examination report shows that the Veteran reported that he was first diagnosed with hypertension around 1972 or 1973, and he took blood pressure medication off and on until 1990s when he started taking medication on a regular basis.  He reported that he was later diagnosed with atrial fibrillation and valvular heart disease.  The Veteran also reported that he has experienced chronic dyspnea on exertion and associated intermittent chest pain for at least 20 years.  The VA examiner found that the Veteran had current diagnoses of supraventricular arrhythmia, hypertensive heart disease, and valvular heart disease.  

Based on a review of the claims folder, including the Veteran's service treatment records and lay statements, the 2016 VA examiner concluded that it was less likely than not that the Veteran's current heart disorders were incurred in or otherwise related to his period of service.  In support of this medical conclusion, the VA examiner stated that the only diagnosed cardiac disorder noted in the Veteran's service treatment records was a systolic ejection murmur at the time of his separation.  His heart murmur was evaluated as functional.  The VA examiner noted that the service treatment record did not note any symptoms related to the heart murmur or document any other heart condition.  The VA examiner stated that a heart murmur does not equal a cardiac condition, as there are such things an "innocent" systolic murmur.  A review of the medical literature showed that a systolic murmur is present in up to 60 percent of patients, with 90 percent being associated with a normal echocardiogram.  These innocent or benign "flow" murmurs are typically ejection type and mid-systolic.  The "innocence" of a murmur depends on the absence of other abnormal findings and not the duration or intensity of the murmur.  The VA examiner found that the service treatment records were silent for any cardiac complaints.  The VA examiner concluded that the Veteran's current hypertension, left ventricular hypertrophy, and valvular disease were unrelated to the Veteran's heart murmur noted in service. 

The VA examiner considered the 1990 medical records that showed a notation of a 15 year long history of untreated hypertension, which suggested that his hypertension started around 1975, and the medical records that showed his left ventricular hypertrophy was diagnosed in 1990 and his atrial fibrillation was diagnosed in 1991.  The VA examiner also noted that the Veteran was later assessed with aortic stenosis by echocardiogram in 2012, and it was related to natural aging process.  The VA examiner concluded that it was less likely than not that these conditions were incurred in service or within a year of separation, or are otherwise related to his period of service. 

As a preliminary matter, the Board recognizes that upon examination in 1971, the Veteran was assessed with a Grade II/VI systolic ejection murmur.  However, the Board observes that a heart murmur, of itself, represents a clinical finding and is not a diagnosis of a disability.  See, e.g. 38 C.F.R. § 4.104, Diagnostic Code 7015 (2016) (providing, in pertinent part, that with regard to atrioventricular block, simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability).  Moreover, the Board notes that the 2016 VA examiner stated that the presence of a heart murmur without any other cardiac findings is not a disabling condition.  The VA examiner concluded that the Veteran's service treatment records were silent for other cardiac symptoms and his current diagnosed heart disorder were not related to heart murmur noted at the time of his separation examination.  There is no competent evidence of record showing that the Veteran has developed a heart disability as a result of the heart murmur at any time during the appeal period.  See Brammer v. Derwinski, 3 Vet. App. 22 (1992).  Therefore, the Board finds that the Veteran cannot be awarded compensation for a heart murmur disability.

Nevertheless, the Veteran does have current diagnoses of hypertension, left ventricular hypertrophy, and supraventricular arrhythmia, as well as evidence suggestive of ischemic heart disease.  Thus, element (1), current disability, for an award of service connection has been met.  Additionally, the Veteran reported, and his service treatment records support, that he was seen in service for elevated blood pressure readings.  Therefore, element (2), in-service disease or injury, has also been met.

The Veteran asserts that he developed hypertension within one year of service; however, the evidence of record does not document a diagnosis of hypertension until 1990.  Notably, a diagnosis of hypertension for VA purposes requires that blood pressure readings must be taken two or more times on at least three different days to support a diagnosis of hypertension.  See 38 C F R § 4 104, Diagnostic Code 7101 (Note 1) (2016).  This is not capable of simple lay observations, and the Veteran has not reported that he underwent such blood pressure readings.  The evidence of record does not document continuity of high blood pressure readings during and since the Veteran's active military service.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, service connection for hypertension (as a form of cardiovascular-renal disease) may not be presumed under 38 C.F.R. §§ 3.307 and 3.309(a).

The remaining question is whether there is a nexus between the Veteran's current diagnosed heart disorders and his active duty service.  As noted above, the 2016 VA examiner concluded that it was less likely than not that the Veteran's current heart disorders were related to his period of service, to include his in-service assessment of heart murmur.  The VA medical opinion was based on a review of the Veteran's claims file and considered the Veteran's in-service complaints and post-service assertions.  The VA examiner offered clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  Therefore, the Board finds these medical opinions to be highly probative. 

Notably, no contrary medical opinion evidence in support of the claim has been presented or identified. 

To the extent that the Veteran, himself, asserts that his heart disorders were incurred in or caused by his active duty service, there is no indication that the Veteran is competent to diagnose a disorder of the heart or link his heart disability to service.  See Janreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to attest to experiencing episodes of shortness of breath and chest pain since service, the medical evidence of record, to include the Veteran's separation examination noted no disability of the heart, other than heart murmur, upon examination, and the opinion of the VA examiner (who considered the Veteran's lay assertions in providing a professional medical opinion) are deemed to be more probative and more credible than the lay evidence to the contrary.  

Therefore, in light of all of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, to include hypertension and heart disease.  The benefit of the doubt rule is therefore not for application, and entitlement to service connection is accordingly denied.


ORDER

Entitlement to service connection for a heart disorder, to include hypertension and heart disease, is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


